Title: To James Madison from Joseph Wood, 2 May 1808
From: Wood, Joseph
To: Madison, James



Sir,
Marietta May 2 1808

The publication of the Laws of the United States, passed the late session of Congress, not having been made (as usual) in this place, we take the Liberty to recommend, to you Mr. Samuel Fairlamb Editor of the Ohio Gazette published in this place, as a person suitable to publish those Laws.  The circulation of that paper in the State of Ohio, and the parts of Virginia Contiguous to this place, render it a proper Medium for promulgating the Laws.  We are with the highest Esteem yr. Ob Sts.

Joseph Wood,Registr. LO.
Levi BarberRecr. of Public moneysJoseph Buell the Mississippi 

